Citation Nr: 0825718	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-34 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied service connection 
for a left ankle disability.

This case was previously before the Board in December 2007 
and was remanded for a medical examination.


FINDINGS OF FACT

1.	The competent medical evidence indicates that the 
veteran's degenerative arthritis of the left ankle is 
unrelated to his period of active service, to include an 
ankle sprain in 1991.

2.	The competent medical evidence indicates that the 
veteran's degenerative arthritis of the left ankle was not 
caused or aggravated by his service-connected right knee 
disability.  


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by 
the veteran's period of active service, nor was it caused or 
aggravated by the service-connected right knee disability.  
38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2004, May 2005, 
and March 2006; a rating decision in February 2005; a 
statement of the case in August 2005; and a Board decision in 
December 2007.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the March 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained a medical examination in relation 
to this claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).   Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  Lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The record before the 
Board contains service medical records and post-service 
medical records, which will be addressed as pertinent.  Dela 
Cruz v. Principi, 15 Vet.App.143 (2001) (a discussion of all 
evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).  

The veteran contends that he has a left ankle disability that 
is the result of injuries suffered in service, or that his 
left ankle disability was caused by his service-connected 
right knee disability.  Service medical records show that he 
sustained a left ankle sprain in February 1990.  The examiner 
noted swelling and severe pain on motion.  A soft cast, 
restricted duty, and analgesic medication were prescribed.  
After a follow-up examination three days later, there were no 
further complaints of or treatment for ankle pain.  No left 
ankle abnormalities were noted on the veteran's July 1991 
separation examination. 

A VA outpatient treatment record from March 1998 shows that 
the veteran sought treatment for instability in his left 
ankle after he heard a popping noise.  An x-ray showed that 
both the bone and joint structures were unremarkable.  No 
significant soft tissue abnormailities were seen.  The 
veteran was diagnosed with a radiographically normal ankle.  

VA outpatient treatment records from July 2004 show that the 
veteran complained of pain in his feet.  An x-ray of his feet 
and ankles showed mild spurs consistent with degenerative 
changes involving the bilateral ankles, bilateral 
talonavicular joints, and right first metatarsophalangeal 
joint.  

The veteran underwent a VA examination in February 2008.  He 
reported that he had pain and occasional swelling in his left 
ankle that interfered with his ability to walk, stand, and 
run.  On examination, the left ankle did not have any 
redness, swelling, or tenderness.  Dorsiflexion was 10 
degrees and plantar flexion was 20 degrees.  No additional 
loss in range of motion due to pain, fatigue, weakness, or 
incoordination was noted.  An x-ray revealed degenerative 
changes involving the ankle and talonavicular joint with mild 
to moderate spurring.  The veteran was diagnosed with 
degenerative arthritis of the left ankle.

After examining the veteran and reviewing his service medical 
records and claims folder, the examiner opined that it was 
less likely than not that the veteran's degenerative 
arthritis was due to the ankle sprain that occurred in 
service or his service-connected right knee disability.  With 
regard to the 1991 ankle sprain, the examiner noted that the 
veteran was returned to full duty three days after the injury 
and had no abnormalities on his discharge examination.  The 
examiner concluded that it was unlikely that the veteran's 
right knee disability caused the left ankle condition because 
the veteran had a normal stance and gait, and did not use any 
assistive devices.  

After a thorough review of the evidence, the Board finds that 
although the record shows that the veteran has a current 
disability of the left ankle, the evidence does not indicate 
that his condition is related to any incident during service 
or his service-connected right knee disability.  First, the 
evidence shows that the veteran's degenerative arthritis did 
not manifest until 2004, approximately 13 years after his 
separation from service.  Hence, he is not entitled to 
service connection on a presumptive basis.  Second, while he 
complained of ankle pain once in 1998, the record does not 
show that he had a continuity of ankle problems after 
discharge.  Therefore, there are lengthy periods without 
evidence of treatment that weigh heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, 
the 2008 VA examiner concluded that there was no medical 
nexus between the veteran's degenerative arthritis and his 
military service or his service-connected knee disability.  
There are no contrary medical opinions of record.

The veteran contends that his current left ankle disability 
is related to his active service or is related to his 
service-connected right knee disability.  However, as a 
layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, competency must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The 
competent medical evidence in this case does not show that 
the veteran's left ankle disability is due to any event or 
injury in service or was caused or aggravated by the service-
connected right knee disability.

The Board finds that the weight of the credible evidence 
demonstrates that the veteran's current degenerative 
arthritis of the left ankle was not incurred in or aggravated 
by his period of active service, nor is it due to his 
service-connected right knee disability.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for a left ankle disability is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


